DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the belt includes teeth on both an outer surface and an inner surface” of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0037 refers to both the housing and the handle as 104.  
Paragraphs 0043 and 0044 refer to “belt” as 320 and 330
Paragraph 0051 states “As shown in FIG. 5, the second belt 531 is weaved between the second pulley gear elements” but 531 does not appear in Fig. 5
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
“plurality of roller” (line 6) should be “plurality of rollers” (i.e. plural) for clarity.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the pulley gears" in Page 20, line 2 of Claim 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “the pulley gears” are the same “gears of the gear assembly” of Claim 2 or an entirely different part. 
	For examination purposes, “the pulley gears” has been construed as the same “gears of the gear assembly” of Claim 2.
Claim 5 recites the limitation "the gears of the gear assembly" in Page 20, line 1 of Claim 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not if the “the gears of the gear assembly” was meant to be introduced in Claim 1.
For examination purposes, "the gears of the gear assembly" has been construed as the same gear components of “a gear assembly” of Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
 “a coupling mechanism for removably coupling” in claim 6; 
“a mechanism for retracting and providing an extension of the rollers” in claim 7; 
“a coupling device that removably couples” in claim 10. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh (U.S. Patent No. 4,366,593 A), in view of Walz et al. (U.S. 6,324,714 B1).

Referring to Claim 1: Parikh teaches a floor cleaning apparatus (11 Fig. 1), comprising:
a handle (14 Figs. 1 and 2) having a proximal end (shown in Fig. 1) and a distal end (shown in Fig. 1); a housing (13 Figs. 1, 3, and 4) at the distal end (shown in Fig. 1) of the handle (14 Figs. 1 and 2); a plurality of wheels (25 and 26 Figs. 1-4) at a bottom (shown in Fig. 1) of the housing (13 Figs. 1, 3, and 4) that rotate relative to the housing when a force is applied (Column 2, lines 3-5) to the handle (14 Figs. 1 and 2); a plurality of surface-cleaning rollers (18 comprising of 19 and 20 comprising of 21 Figs. 2-4) at the housing that rotate relative (rotation directions shown in Figs. 3 and 4) to the housing (13 Figs. 1, 3, and 4) and the wheels (25 and 26 Figs. 1-4), and that rotate at a different rate (Shown in Figs. 3 and 4, larger gears 39 and 30 connected to wheels 25 and 26 drive smaller gears 31, 32, and 40 (Column 3, lines 29-38). Due to the size difference of the gears, their rates of rotation are different) of rotation than the wheels (25 and 26 Figs. 1-4); and
a gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4) that communicates (larger gears 39 and 30 connected to wheels 25 and 26 shown in Figs. 3 and 4) with the wheels (25 and 26 Figs. 1-4) to rotate adjacent surface-cleaning rollers (18 comprising of 19 and 20 comprising of 21 Figs. 2-4) in different directions (different directions shown in Figs. 3 and 4) relative to each other to mimic a scrubbing motion.
But is silent on the plurality of surface-cleaning rollers being specifically interchangeable and removable.
Walz et al. (U.S. 6,324,714 B1), in an analogous invention, teaches a similar configuration roller (2 Fig. 3) being specifically interchangeable and removable (Column 1, lines 13-22; Column 5, lines 1-14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers Parikh with the teachings of Walz et al. for the purpose of, as it is known in the art, easily and quickly removing the rollers without the need for tools (Column 5, lines 30-31 of Walz et al.) when undergoing general maintenance and/or when the worn out rollers need to be replaced. 

Referring to Claim 2: Parikh as modified teaches the floor cleaning apparatus, further comprising a belt (38 Fig. 4 of Parikh) weaved between gears (weaved between gears 32 and 33 Fig. 4 of Parikh) of the gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4 of Parikh) to drive the gears (31 and 32 shown in Fig 4 of Parikh) in opposite directions, which in turn rotate the adjacent surface-cleaning rollers (18 comprising of 19 and 20 comprising of 21 Figs. 2-4 of Parikh) in the different directions (shown in Fig 4 of Parikh) relative to each other.



Referring to Claim 4: Parikh as modified teaches the floor cleaning apparatus, wherein the gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4 of Parikh) includes a pulley element (end portion of 19 and 21 Figs. 3 and 4 of Parikh) coupled (shown coupled in Figs. 3 and 4 of Parikh) to at least one of the wheels (25 and 26 Figs. 1-4 of Parikh), and wherein the belt (38 Fig. 4 of Parikh) is positioned about the pulley gears (31 and 32 Fig. 4 of Parikh) for generating a force that rotates (shown rotating in Fig. 4)  the pulley elements (end portion of 19 and 21 Figs. 3 and 4 of Parikh), which in turn drive the gears (31 and 32 Fig. 4 of Parikh) to rotate (shown rotating in Fig. 4) the surface-cleaning rollers (18 comprising of 19 and 20 comprising of 21 Figs. 2-4).

Referring to Claim 5: Parikh as modified teaches the floor cleaning apparatus, wherein the gears of the gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4 of Parikh) comprises:
two reverse gears (30 and 33 Fig. 4 of Parikh) that cause a middle pulley gear (32 Fig. 4 of Parikh) to rotate in an opposite direction (shown in Fig. 4 of Parikh) than pulley gears on either side (shown in Fig. 4 of Parikh) of the middle pulley gear (32 Fig. 4 of Parikh).

Referring to Claim 6: Parikh as modified teaches the floor cleaning apparatus, further comprising a coupling mechanism (10 Figs. 1 and 3 configured to mate with 5 Figs. 1 and 3 of Walz et al.) for removably coupling (Column 5, lines 1-14 of Walz et al.) the rollers to the gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4 of Parikh).

Referring to Claim 7: Parikh as modified teaches the floor cleaning apparatus, further comprising a mechanism (11 Figs. 1 and 3 of Walz et al.) for retracting (shown retracting in Fig. 3 of Walz et al.) and providing an extension (once roller 2 Fig. 3 of Walz et al. is removed, 11 extends out of the roller) of the rollers (18 comprising of 19 and 20 comprising of 21 Figs. 2-4 of Parikh).


Referring to Claim 9: Parikh teaches a roller assembly (18 comprising of 19 and 20 comprising of 21 Figs. 2-4) for a floor cleaning apparatus (11 Fig. 1), comprising:
a plurality of surface-cleaning rollers (19 and 21 Figs. 2-4) that rotate (rotating in opposite directions mimicking the forward and backwards motion of scrubbing) to mimic a scrubbing motion; and a gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4) comprising:
a plurality of pulley gears (31 and 32 Fig. 4) coupled (Column 3, line 27; Column 3, lines 31-32) to the rollers (19 and 21 Figs. 2-4); and a belt (38 Fig. 4) constructed and arranged to drive the pulley gears (31 and 32 Fig. 4) in opposite directions (shown in Fig. 4; Column 3, lines 40-43) to cause the rollers to mimic a scrubbing motion.
But is silent on the plurality of surface-cleaning rollers being specifically interchangeable and removable.
Walz et al. (U.S. 6,324,714 B1), in an analogous invention, teaches a similar configuration roller (2 Fig. 3) being specifically interchangeable and removable (Column 1, lines 13-22; Column 5, lines 1-14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers Parikh with the teachings of Walz et al. for the purpose of, as it is known in the art, easily and quickly removing the rollers without the need for tools (Column 5, lines 30-31) when undergoing general maintenance and/or when the worn out rollers need to be replaced. 


Referring to Claim 10: Parikh teaches a roller assembly (18 comprising of 19 and 20 comprising of 21 Figs. 2-4) for a floor cleaning apparatus (11 Fig. 1), comprising:
a plurality of rollers (19 and 21 Figs. 2-4) that rotate (rotating in opposite directions mimicking the forward and backwards motion of scrubbing) to mimic a scrubbing motion; and
a gear assembly (39, 30, 31, 19, 32, 33, and 40 Figs. 3 and 4) including:
a plurality of pulley gear elements (31 and 32 Fig. 4) that drive (Column 3, line 27; Column 3, lines 31-32) the rollers (19 and 21 Figs. 2-4) in different directions (shown in Fig. 4; Column 3, lines 40-43) to mimic the scrubbing motion, each pulley gear element (31 and 32 Fig. 4) directly coupled (Column 3, line 27; Column 3, lines 31-32) to a roller of the plurality of roller (19 and 21 Figs. 2-4).

But is silent on specifically on a coupling device that removably couples the rollers to the pulley gear elements so that at least one roller can be removed and replaced independently of the other rollers.

Walz et al. (U.S. 6,324,714 B1), in an analogous invention, teaches a similar configuration roller (2 Fig. 3) specifically comprising on coupling device mechanism (10 Figs. 1 and 3 configured to mate with 5 Figs. 1 and 3) that removably couples (Column 5, lines 1-14; Column 3, lines 57) the rollers to the similar configuration pulley gear elements (6 Fig. 3) so that at least one similar configuration roller (2 Fig. 3) can be removed and replaced (Column 5, lines 1-14) independently of the other similar configuration rollers (Column 3, lines 44-46).
 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers Parikh with the teachings of Walz et al. for the purpose of, as it is known in the art, easily and quickly removing the rollers without the need for tools (Column 5, lines 30-31 of Walz et al.) when undergoing general maintenance and/or when the worn out rollers need to be replaced. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parikh (U.S. Patent No. 4,366,593 A) in view of Walz et al. (U.S. 6,324,714 B1) as applied to claim 2 above, and further in view of Laimboeck et al. (U.S. Pub. No. 2017/0234214 A1 now U.S. Patent No. 10,221,758 B2)

Referring to Claim 3: Parikh as modified teaches the floor cleaning apparatus, 
de but is silent on the belt including teeth on both an outer surface and an inner surface of the belt.
Laimboeck et al., in an analogous device, teaches a belt including teeth (Paragraph 0010) on both an outer surface and an inner surface of the belt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission system of Parikh with the teachings of Laimboeck et al. for the purpose of having a quieter transmission system for working indoors in addition to providing high wear resistance (Paragraph 0008 of Laimboeck et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parikh (U.S. Patent No. 4,366,593 A) in view of Walz et al. (U.S. 6,324,714 B1) as applied to claim 1 above, and further in view of McDowell (U.S. Patent No. 4,357,727 A)

Referring to Claim 8: Parikh as modified teaches the floor cleaning apparatus, but is silent on the rollers are being specifically different from each other for collecting dirt and debris from different floor surfaces.
McDowell (U.S. Patent No. 4,357,727 A), in an analogous invention, teaches a pair of similar configuration rollers (33 and 38 Fig. 2) being specifically different (shown in Fig. 2; Column 3, lines 4-6) from each other for collecting dirt and debris from different (Column 1, lines 10-15; Column 3, lines 4-10) floor surfaces. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Parikh as modified with the teachings of McDowell for the purpose of having a more efficient system which can pick up a variety of sized debris due to the different characteristics of the brushes (Column 4, lines 43-46 of McDowell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia (U.S. Patent No. 8,555,449 B2), a floor cleaning apparatus with gears and belt.
Baumhakel (U.S. Pub. No. 2006/0195991 A1) a cleaning apparatus with rollers rotating in opposite directions. 
Downton (U.S. Patent No. 533,413 A) a floor cleaning apparatus with rollers rotating in opposite directions. 
Schatzmann (U.S. Patent No. 3,950,809 A), a sweeper with gears and belt.
Kaleta et al. (U.S. Pub. No. 2007/0107149 A1), a sweeper with rollers rotating in opposite directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723